Determination of respondent Police Commissioner, dated March 3, 2001, suspending petitioner from his position as a New York City police officer for 15 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Kapnick, J.], entered January 30, 2002) dismissed, without costs.
The administrative findings that petitioner, while on duty, made discourteous and disrespectful remarks regarding race, were supported by substantial evidence, including the testimony of the complainants, and, accordingly, may not be judicially disturbed (see Matter of Sanders v Safir, 284 AD2d 163 [2001]). The penalty imposed for the proven misconduct, a 15-day suspension from the police force, does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32 [2001]; Matter of Altreche v Safir, 287 AD2d 409 [2001]). Concur— Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.